HOWARD, Judge,
dissenting.
The majority opinion affirms the superior court order that a jury trial be provided by the city court. It thus appears that this court has adopted a per se rule, to-wit, a person charged with multiple misdemeanors is charged with a serious offense if he can be given consecutive jail sentences which total more than six months. I cannot agree with this rule. It is my view that the offenses do not become serious until the sentencing judge actually imposes sentences which total more than six months. In Mafia v. Whitmore, supra, at 146, the court states:
“We conclude that, where the judge has discretion to impose more than six months by imposing consecutive sentences, just as where he has discretion to impose more than six months because there is no statutory maximum, it is the judge’s exercise of his discretion, not the mere fact that he has discretion, that determines whether the offense is ‘petty.’ * * * In the case at bar, the legislature has determined that a single offense is ‘petty,’ and the possibility of ‘serious’ punishment derives from the trial judge’s discretion to impose consecutive sentences for multiple offenses.”
In Taylor v. Hayes, supra, upon which the Maita court relied, the court stated, 418 U.S. at 496, 94 S.Ct. at 2702: “ * * * [I]n the absence of legislative authorization of serious penalties for contempt, a State may choose to try any contempt without a jury if it determines not to impose a sentence longer than six months. . . . ”
The majority distinguishes these cases because they involve contempts. In the context of the issue before us this is a distinction without a difference.
I would hold that the effect of the denial of the motion for a jury trial was an election by the city court to treat the matters as petty offenses punishable by not more than a total of six months in jail. See Robran v. People ex rel. Smith, 173 Colo. 378, 479 P.2d 976 (1971). I do not believe that assaulting a police officer, which can be accomplished by the mere wrongful touching of the officer, is a crime involving moral turpitude.
I would therefore set aside the order of the superior court.